Citation Nr: 9930566	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94 - 29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of medial and partial lateral 
meniscectomies and debridement of the right knee with 
chondromalacia of the femoral condyle, loose bodies, and 
traumatic arthritis.

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a rupture of the medial and 
lateral meniscus and debridement of the left knee with 
synovitis and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

This case was previously before the Board in April 1997, and 
was remanded to the RO for additional development of the 
medical and other evidence, to include VA orthopedic and 
neurologic examinations by board-certified specialists.  
While the appeal was in Remand status, a rating decision of 
May 1998 granted an increased rating of 20 percent for the 
veteran's service-connected left knee disability.

On Remand, the appellant was to be provided VA Form 21-8940 
for his use if he desired to claim a total rating based on 
unemployability.  The veteran failed to complete and submit 
the VA Form 21-8940 provided him by the RO, and that issue is 
not in appellate status.  The requested actions by the 
Board's remand have been satisfactorily completed by the RO, 
and the case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service-connected postoperative residuals 
of medial and partial lateral meniscectomies and debridement 
of the right knee with chondromalacia of the femoral condyle, 
loose bodies, and traumatic arthritis are currently 
manifested by chronic and persistent pain; a slow and stiff 
gait; an 8-inch scar and a 10-inch scar on the medial aspect 
of the knee; pain on palpation; knee joint instability; 
crepitance on knee motion; inability to stand on one leg, or 
on his heels or his toes, or tandem walk; a collapsing motor 
weakness in the lower muscle groups due to pain and bracing; 
a 5-degree loss of extension; limitation of flexion to 110 
degrees; inability to rise from a seated position without 
pushing himself up with his arms; difficulty in ascending or 
descending stairs because of weakness and pain; significant 
limitations in squatting, kneeling, or bending; thickening 
around to joint margins; and X-ray evidence of degenerative 
arthritis in the knee joints of traumatic origin.

3.  A separate rating of 10 percent for traumatic arthritis 
of the right knee under Diagnostic Codes 5010 and 5257 is 
warranted. 

4.  The veteran's service-connected postoperative residuals 
of a rupture of the medial and lateral meniscus and 
debridement of the left knee with synovitis and traumatic 
arthritis are currently manifested by a slow and stiff gait, 
chronic and persistent pain, a 13-inch scar on the medial 
aspect of the knee, pain on palpation; knee joint 
instability; crepitance on knee motion; inability to stand on 
one leg, or on his heels or his toes, or tandem walk; a 
collapsing motor weakness in the lower muscle groups due to 
pain and bracing; limitation of flexion to 110 degrees; 
inability to rise from a seated position without pushing 
himself up with his arms; difficulty in ascending or 
descending stairs because of weakness and pain; significant 
limitations in squatting, kneeling, or bending; thickening 
around the knee joint margins; and X-ray evidence of 
degenerative arthritis in the knees joints of traumatic 
origin.  

5.  A separate rating of 10 percent for traumatic arthritis 
of the left knee under Diagnostic Codes 5010 and 5257 is 
warranted. 
CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 30 
percent for postoperative residuals of medial and partial 
lateral meniscectomies and debridement of the right knee with 
chondromalacia of the femoral condyle and loose bodies are 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1998);  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1998).

2.  The schedular criteria for a separate rating of 10 
percent for traumatic arthritis of the right knee with 
limitation of flexion are met.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991& Supp. 1998);  38 C.F.R. Part 4, §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, and 5260 (1998).

3.  The schedular criteria for an increased rating of 30 
percent for postoperative residuals of a rupture of the 
medial and lateral meniscus and debridement of the left knee 
with synovitis are met.  38 U.S.C.A. § 1155, 5107(a) (West 
1991 & Supp. 1998);  38 C.F.R. Part 4, §  4.71a, Diagnostic 
Codes 5257 (1998).

4.  The schedular criteria for a separate rating of 10 
percent for traumatic arthritis of the left knee with 
limitation of flexion are met.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991& Supp. 1998);  38 C.F.R. Part 4, §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a rating in 
excess of 20 percent for postoperative residuals of medial 
and partial lateral meniscectomies and debridement of the 
right knee with chondromalacia of the femoral condyle, loose 
bodies, and traumatic arthritis, and his claim for a rating 
in excess of 10 percent for postoperative residuals of a 
rupture of the medial and lateral meniscus and 

debridement of the left knee with synovitis and traumatic 
arthritis are each plausible and are thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A 
claim for an increased rating is generally well grounded when 
the appellant indicates that he or she has suffered an 
increase in disability.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  
We further find that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran; that he has been afforded a videoconference hearing 
before the undersigned Member of the Board in March 1997; and 
that he underwent comprehensive VA orthopedic, neurologic, 
and radiographic examinations in connection with his claims 
in January 1995 and in June 1997.  On appellate review, the 
Board sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected postoperative residuals of medial and partial 
lateral meniscectomies and debridement of the right knee with 
chondromalacia of the femoral condyle, loose bodies, and 
traumatic arthritis, and his service-connected postoperative 
residuals of a rupture of the medial and lateral meniscus and 
debridement of the left knee with synovitis and traumatic 
arthritis.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to those 
disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of 
the disability is the primary concern.  Francisco v. Brown,  
7 Vet. App. 55 (1994).

I.  The Evidence

The Board's review of the record in this case discloses that, 
in addition to surgical and operative reports evidencing 
multiple surgeries to the veteran's knees, reports of VA 
orthopedic examination of the appellant's service-connected 
bilateral knee disabilities as early as 1979 reveal clinical 
findings of ligamentous instability and X-ray evidence of 
osteoarthritis, bilaterally, diagnosed as traumatic in 
nature.  Medical evidence of knee joint instability and of 
traumatic arthritis of the knees was cited in both of the 
previous Board decisions of July 1980 and October 1989. 

The appellant contends that the RO erred in failing to grant 
entitlement to increased ratings for his bilateral knee 
disabilities because it did not take into account or properly 
weigh the medical and other evidence of record.  It is 
contended that those disabilities have increased in severity; 
that he is compelled to wear bilateral knee braces and use a 
cane for assistance in ambulation; and that he was forced to 
take early retirement due to his inability to perform the 
physical requirements of his employment because of his 
bilateral knee disabilities.  It is further contended that 
his bilateral knee disabilities are currently manifested by 
his knees slipping out of place, swelling, giving way of the 
knees, pain on motion, inability to flex his knees, recurrent 
falls, inability to walk more that short distances, to squat, 
or to stand on heels or toes, and inability to climb or 
descend stairs without intense pain.  

Private treatment notes from John F. Meyer, MD, dated in 
January 1993, show that the veteran was seen for complaints 
of bilateral knee pain, increased on standing or walking.  
Examination was consistent with degenerative knees, and the 
veteran was placed back on Feldene for pain and given 
bilateral knee braces.  In previous treatment records, Dr. 
Meyers had expressed the opinion that the veteran would need 
total knee replacements, bilaterally, within the foreseeable 
future. 

A report of VA orthopedic examination, conducted in January 
1995, cited the veteran's history of multiple knee surgeries, 
bilaterally, including debridements, meniscectomies, and 
ligament repairs, as well as his complaints of bilateral knee 
swelling and pain.  Examination revealed that the veteran had 
a normal gait, although he wore bilateral knee braces.  A 13-
inch scar was present on the medial aspect of the left knee, 
while an eight-inch scar and a 10-inch scar were seen on the 
medial aspect of the right knee.  There was pain to palpation 
of both knees, and crepitus on full flexion of the right 
knee, with no evidence of weakness or effusion.  A 1+ medial 
laxity was found on the right, and tenderness was present at 
the left lateral joint line.  The range of motion of the 
knees was from 0 degrees on extension to 110 degrees of 
flexion, bilaterally.  The examiner indicated that the 
veteran could walk normally after removing the knee braces.  
He could not squat because of pain in both knees.  X-ray 
studies revealed degenerative changes in both knees, with the 
possibility of a loose body in the right knee joint.  
Calcification of the left quadriceps tendon was seen.  The 
diagnosis was status post bilateral knee debridements, 
meniscectomies with secondary degenerative joint disease of 
both knees.

Pursuant to Remand by this Board, additional VA examinations 
were scheduled in June 1997.  A report of VA neurologic 
examination, conducted in June 1997, noted that the veteran 
had bilateral degenerative joint disease of both knees, 
disabilities that would probably warrant bilateral knee 
replacements in the very near future; that he had worn knee 
braces for the past several years and had previously used a 
cane for stability; that his knees had a tendency to swell 
and to give out; and that he could not walk more than a tenth 
of a mile.  Activities of daily living were performed slowly.  
Neurological examination revealed that heel-to-shin movements 
were slow due to pain and his braces.  His gait was slow and 
stiff.  He could not stand on one leg, on his heels or his 
toes, or tandem walk.  A collapsing motor weakness due to 
pain and bracing was found in the muscle groups of the lower 
extremities, bilaterally, and extending from proximal to 
distal.  Reflexes were 2+ except for the knees, where 
reflexes were trace, bilaterally.  The neurologic 


impression was unstable knee joints with advanced 
degenerative joint disease of both knees.  Further evaluation 
by an orthopedic surgeon was recommended.  

A report of VA orthopedic examination, conducted in June 
1997, cited the veteran's history of multiple knee surgeries 
between 1967 and December 1987, and his symptoms of chronic 
and persistent pain involving both knees.  It was noted that 
the veteran could sit down, but could not rise except by 
pushing himself upward with his arms; that he experienced 
pain on descending stairs; that he wore braces because of an 
instability problem; and that he reported that he was 
incapable of bending, squatting, or kneeling.  Examination 
revealed that the veteran's left knee had a 26 cm. paramedial 
surgical scar, while the right knee had two medial surgical 
scars, measuring 8 cms. and 16 cms.  Range of motion of the 
right knee was to 5 degrees less than full extension, with 
flexion limited to 115 degrees, while there was full (0 
degrees) extension of the left knee with flexion limited to 
110 degrees.  There was crepitance on knee motion, 
bilaterally, but no instability was appreciated and Lachman's 
and drawer's signs were negative.  The knee were thickened 
about the joint margins.  The examiner noted "significant 
limitations" to squatting, kneeling, and bending, and stated 
that the veteran was at the borderline for being able to rise 
from a seated position or climb and descend stairs because of 
a great deal of weakness and pain.  The examiner stated that 
the veteran was incapable of doing any job that required 
walking for long distances, ascend or descend stairs on a 
regular basis, or to kneel, squat, or crawl.  

Efforts by the RO to obtain additional medical evidence from 
Dr. Meyers, the veteran's private physician, were unavailing.

At his videoconference hearing held before the undersigned 
Member of the Board in April 1997, the appellant testified as 
to the pain and functional impairment stemming from his 
service-connected bilateral knee disabilities.  His testimony 
with respect to the limitations placed upon his ability to 
pursue his employment, to work a full day, and to otherwise 
carry out normal industrial functions and to pursue his 


interests was credible and is supported by the medical 
evidence.  A transcript of the testimony is of record.  

A rating decision of May 1998 granted an increased rating of 
20 percent for the veteran's service-connected left knee 
disability.

II.  Analysis

The medical evidence of record shows that the veteran's 
service-connected postoperative residuals of medial and 
partial lateral meniscectomies and debridement of the right 
knee with chondromalacia of the femoral condyle, loose 
bodies, and traumatic arthritis are currently manifested by 
chronic and persistent pain; a slow and stiff gait; an 8-inch 
scar and a 10-inch scar on the medial aspect of the knee; 
pain on palpation; knee joint instability; crepitance on knee 
motion; inability to stand on one leg, or on his heels or his 
toes, or tandem walk; a collapsing motor weakness in the 
lower muscle groups due to pain and bracing; a 5-degree loss 
of extension; limitation of flexion to 110 degrees; inability 
to rise from a seated position without pushing himself up 
with his arms; difficulty in ascending or descending stairs 
because of weakness and pain; significant limitations in 
squatting kneeling or bending; thickening around to joint 
margins; and X-ray evidence of degenerative arthritis in the 
knees joints of traumatic origin.  

Further, the record shows that the veteran's service-
connected postoperative residuals of a rupture of the medial 
and lateral meniscus and debridement of the left knee with 
synovitis and traumatic arthritis are currently manifested by 
a slow and stiff gait; chronic and persistent pain; a 13-inch 
scar on the medial aspect of the knee; pain on palpation; 
knee joint instability; crepitance on knee motion; inability 
to stand on one leg, or on his heels or his toes, or tandem 
walk; a collapsing motor weakness in the lower muscle groups 
due to pain and bracing; limitation of flexion to 110 
degrees; inability to rise from a seated position without 
pushing himself up with his arms; difficulty in ascending or 
descending stairs because of weakness 

and pain; significant limitations in squatting kneeling or 
bending; thickening around the knee joint margins; and X-ray 
evidence of degenerative arthritis in the knees joints of 
traumatic origin.

The RO has considered the evaluation of each of the veteran's 
bilateral knee disabilities in light of the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis), 5010 (traumatic arthritis), 5256 
(ankylosis of knee), 5257 (other impairment of knee; 
recurrent subluxation or lateral instability), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of leg), 
5261 (limitation of extension of leg), and 5262 (impairment 
of tibia and fibula).  The current record includes no 
clinical findings or diagnosis of ankylosis (fixation) of the 
knee, as required by DC 5256; no clinical findings or 
diagnosis of a dislocated semilunar cartilage, as required 
under DC 5258; and no clinical evidence of impairment of 
tibia and fibula, as required by DC 5262.  While excision of 
a semilunar cartilage is shown, bilaterally, the maximum 
evaluation under DC 5259 is 10 percent where symptomatic.  In 
addition, although a limitation of flexion to 110 degrees, 
bilaterally (and a 5-degree limitation of right knee 
extension) are demonstrated, a compensable rating for 
limitation of flexion under DC 5260 requires a showing of 
flexion limited to 45 degrees.  While the veteran's current 
5-degree limitation of right knee extension meets the 
criteria for a 0-percent rating under DC 5261, a compensable 
evaluation under that diagnostic code requires a 10-degree 
limitation of extension.  

The veteran's service-connected bilateral knee disabilities 
are each currently rated under Diagnostic Codes 5010 
(traumatic arthritis) and 5257(other impairment of knee; 
recurrent subluxation or lateral instability).  The Board 
finds that evaluation of the veteran's bilateral knee 
disabilities under any of the other potentially applicable 
diagnostic codes cited above would not yield an evaluation in 
excess of the current 20 percent rating assigned for the 
veteran's service-connected knee disabilities.  Based upon 
the foregoing, the Board finds that the schedular criteria 
for a rating in excess of 20 percent for the veteran's 
bilateral knee disabilities are 

not met under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5260, 5261, or 5262 
(1998).

38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1998) 
provides for a 30 percent evaluation for severe impairment of 
the knee, including recurrent subluxation or lateral 
instability; a 20 percent evaluation where such 
manifestations are moderate; and a 10 percent evaluation is 
provided where impairment of the knee, including recurrent 
subluxation or lateral instability, is slight. 

38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010 (1998) 
provides that traumatic arthritis will be evaluated as 
degenerative arthritis under the provisions of DC 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion for the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of gainful motion.  In the 
absence of painful motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or 2 or more minor joint groups, and a 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  In this case, the evidence of record objectively 
confirms painful motion of the right knee, as well as X-ray 
evidence of degenerative joint disease of the right knee, 
diagnosed as traumatic in origin. 

38 C.F.R. Part 4, § 4.59 (1998) provides that with any form 
of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . The intent of the 
schedule is to recognize painful motion with 

joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  The Board 
finds that the veteran's current 20 percent ratings for the 
knees are based upon objective evidence of painful motion and 
X-ray evidence of traumatic, rated as degenerative, arthritis 
under DC 5003, together with findings of subluxation or 
lateral instability under DC 5257. 

General Counsel Precedent Opinion 23-97(VAOPGPREC 23-97), 
issued July 24, 1997, authorized ratings under both 
Diagnostic Code 5003 and 5257 where a veteran experiences 
both degenerative arthritis and knee instability, and 
limitation of motion under Diagnostic Codes 5260 or 5261 is 
demonstrated.  That General Counsel opinion further held that 
for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, the limitation of motion under DC 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a 0-percent rating.  The record shows that the 
veteran carries a diagnosis of both traumatic arthritis under 
DC 5010 and recurrent subluxation or lateral instability 
under DC 5257 with respect to both his right and his left 
knee; and that limitation of flexion under Diagnostic Codes 
5260 is demonstrated in each knee.  See Karnas v. Derwinski,  
1 Vet. App. 308, 312-313 (1991).  In addition, General 
Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98), issued 
August 14, 1998, also held that for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation 
of motion, the limitation of motion under DC 5260 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  The evidence of record shows that each of 
the requirements for a separate rating for traumatic 
arthritis under Diagnostic Code 5010, rated as degenerative 
arthritis, and 5257 are met in the 


instant appeal with respect to each of the veteran's service-
connected knee disabilities.  

Therefore, the Board finds that the requirements are met for 
a separate compensable evaluation for arthritis based upon 
evidence of traumatic arthritis, evaluated as degenerative 
arthritis with limitation of motion under DC 5003, and 
evidence 
of other impairment of the knees, including recurrent 
subluxation or lateral instability of each knee, as 
contemplated under DC 5257. 

The Board finds that the evidence in this case shows that the 
veteran's bilateral impairment of the knees, including 
recurrent subluxation or lateral instability, is severe in 
degree, and that assignment of an increased disability rating 
of  30 percent under Diagnostic Code 5257 is warranted for 
each.  In addition, as previously noted, the Board finds that 
assignment of a separate compensable evaluation of 10 percent 
for each knee is warranted, based upon evidence of recurrent 
subluxation or lateral instability of each knee, as 
contemplated under DC 5257, and limitation of motion due to 
traumatic arthritis, evaluated as degenerative arthritis 
under Diagnostic Code 5003.  

The veteran has not asserted that the schedular ratings are 
inadequate, and he has failed to  complete and submit the VA 
Form 21-8940 provided for his use by the RO.  The Board finds 
that the record in this case presents no evidence or argument 
to reasonably indicate that the provisions of  38 C.F.R. §§ 
3.321(b)(1) (1998) are potentially applicable.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issue of benefit entitlement under the provisions of  
38 C.F.R. §§ 3.321(b)(1), or Part 4, § 4.16(b) (1998). 




ORDER

An increased rating of 30 percent for postoperative residuals 
of medial and partial lateral meniscectomies and debridement 
of the right knee with chondromalacia of the femoral condyle 
and loose bodies is granted, subject to controlling 
regulations governing the payment of monetary benefits.

A separate rating of 10 percent for traumatic arthritis of 
the right knee, rated as degenerative arthritis, under the 
provisions of Diagnostic Codes 5003 and 5257 is granted, 
subject to controlling regulations governing the payment of 
monetary benefits. 

An increased rating of 30 percent for postoperative residuals 
of a rupture of the medial and lateral meniscus and 
debridement of the left knee with synovitis is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

A separate rating of 10 percent for traumatic arthritis of 
the left knee, rated as degenerative arthritis, under the 
provisions of Diagnostic Codes 5003 and 5257 is granted, 
subject to controlling regulations governing the payment of 
monetary benefits. 




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

